Citation Nr: 0113766	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-19 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for traumatic chondromalacia patella of the right 
knee.   


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to June 
1976.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (the RO) which denied entitlement to an 
increased rating for the right knee disability.  

The March 2000 rating decision also denied entitlement to 
service connection for metatarsalgia.  The veteran filed a 
timely notice of disagreement with respect to this issue.  A 
statement of the case was issued.  However, in a September 
2000 statement, the veteran indicated that he did not want to 
pursue entitlement to service connection for metatarsalgia.  
Consequently, this issue is not before the Board for 
appellate review.  


FINDING OF FACT

The service-connected traumatic chondromalacia patella to the 
right knee is principally manifested by complaints of 
constant pain and infrequent sensations of instability and 
locking with objective findings of tenderness of the medial 
joint line and medial patellar facet and slight limitation of 
flexion.   


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for traumatic chondromalacia patella to the right 
knee have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5259 
(2000). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2000).  

When a knee is symptomatic following removal of the semilunar 
cartilage, a 10 percent evaluation is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5259 (2000).  

Under Diagnostic Code 5257 (impairment of the knee, recurrent 
subluxation and lateral instability), a 10 percent disability 
evaluation requires slight impairment of either knee.  A 20 
percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2000).

Under Diagnostic Code 5258, a 20 percent evaluation is 
warranted for dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5258 (2000).    

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (2000).

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2000).  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2000).
 
Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5261. 

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97.  VA General Counsel held in VAOPGCPREC 23-97 that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

"...separate rating must be based upon additional 
disability.  When a knee disorder is already rated 
under [Diagnostic Code] 5257, the veteran must also 
have limitation of motion under [Diagnostic Code] 
5260 or [Code] 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero- percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned." 

A subsequent VA General Counsel opinion, VAOPGCPREC 9-98 
(August 14, 1998), indicated in a footnote that "[a] separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59..." under the 
holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).   
See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 
1997).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2000).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2000).  

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA (the Secretary), unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be codified at 
38 U.S.C.A. § 5103A) (hereinafter VCAA).

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  Id.  

The VCAA provides that the assistance provided by the VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Id.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Factual Background

A May 1995 VA examination report reflects a diagnosis of 
traumatic chondromalacia patella of the right knee with 
evidence of cartilage degeneration with a crater formation.  
The examiner indicated that the veteran had locking, 
swelling, and giving out.  Physical examination revealed 
small knee effusion and a medial patellar plica which was 
quite painful to palpation.  The medial femoral condyle and 
the medial joint line were painful to palpation.  The knee 
was stable.  Range of motion was from zero degrees to 130 
degrees.  

An August 1995 VA examination report indicates that there was 
full range of motion of the right knee with mild crepitation.  
There was no effusion.  There was mild tenderness with direct 
palpation.  The right knee was stable to ligamentous testing.     

Service connection for traumatic chondromalacia patella to 
the right knee with evidence of cartilage degeneration with a 
crater formation was established in October 1995.  A 10 
percent evaluation was assigned from March 13, 1992.  

In a June 1999 statement, the veteran indicated that he was 
entitled to at least a 20 percent evaluation for his right 
knee disability.  He indicated that his right knee disability 
had deteriorated and the pain and disabling effects were far 
greater than in 1995.  The veteran stated , in essence, that 
he needed arthroscopic surgery to correct the alignment of 
his patella which was the cause of the knee pain and he was 
unable to have the surgery due to an unrelated blood 
disorder.  

A July 1999 VA examination report reveals that the veteran 
reported having constant pain in the right knee which was 
worse in the morning.  He also had complaints of stiffness.  
The veteran denied weakness, swelling, heat, or redness 
changes.  He reported having an infrequent sensation of 
locking which occurred about once per month.  He also 
reported having a sensation of instability about once a month 
and this was associated with the locking sensation.  The 
veteran denied having fatigability or a lack of endurance of 
these muscle groups.  The veteran indicated that he would 
have a flare-up of the right knee pain with any type of 
athletic activities such as squatting or running.  He did not 
associate functional impairment or limitation of motion 
during these flare-ups.  The veteran indicated that during 
the flare-ups, he had increased pain; this was precipitated 
by the athletic activities.  The veteran stated that the pain 
was alleviated by taking 600 milligrams of Motrin; the Motrin 
helped take the edge off.  The veteran indicated that over 
the last several years, his job changed from mail carrier to 
postmaster; he currently worked full-time.  It was noted that 
in 1980, the veteran had undergone arthroscopic surgery to 
the right knee for a right patellar shaving.  The examiner 
indicated that there was no dislocation or recurrent 
subluxation of the right knee cap.  There were no 
constitutional symptoms of inflammatory arthritis.  The 
examiner indicated that the veteran was independent in all 
activities of daily living and with ambulation.  

Physical examination revealed that there was no knee effusion 
on inspection or palpation.  There was medial joint line 
tenderness and medial patellar facet tenderness.  Patellar 
grind test was positive.  Range of motion of the right knee 
was extension to zero degrees and flexion to 130 degrees.  
The knee ligamentous structures were intact.  Strength was 
intact and full for the knee flexors and knee extensors.  
Sensation was intact to light touch in the right lower 
extremity.  Reflexes were 2+ for the knee and ankle jerks on 
the right.  The veteran ambulated with a normal nonpainful 
gait.  He had no difficulty rising on his toes or heels.  He 
was able to perform a full squat.  The diagnosis was injury 
to the right knee while in the service, arthroscopic surgery 
on the right knee in 1980 for patellar shaving, arthroscopic 
diagnosis of chondromalacia patella, and chronic knee pain 
with sensation of instability and locking infrequently.  The 
examiner noted that the 1995 X-ray examination of the right 
knee revealed minimal peaking of the anterior tibial spines 
which may represent early degenerative changes.  Repeat X-ray 
examination was ordered.  

July 1999 X-ray examination of the right knee was normal.    

Analysis

Initial Matters

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  The 
effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  VCAA, Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A]. 

In this case, the claim is not final and remains pending.  
The provisions of the VCAA are accordingly applicable.  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have been satisfied with 
respect to the issue on appeal.  There is sufficient evidence 
of record with which the Board may make an informed decision.  
The Board has not identified any pertinent evidence which is 
not currently of record, and the veteran has not pointed to 
any such evidence.  The Board notes that the veteran did not 
identify any pertinent treatment records.  He was afforded a 
VA examination in July 1999.  

The Board further observes that in the August 2000 statement 
of the case, the veteran was informed of the pertinent law 
and regulations and was notified of the evidence needed to be 
shown in order for his claim to be granted.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of this claim.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for readjudication 
is required under the VCAA or otherwise. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law. 
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  


Discussion

Rating under Diagnostic Code 5259

The RO has rated the veteran's service-connected traumatic 
chondromalacia patella to the right knee under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (symptomatic removal of 
semilunar cartilage).  The RO has assigned a 10 percent 
evaluation.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board must consider which Diagnostic Code or 
Diagnostic Codes are most appropriate for application and 
provide an explanation for any such finding.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

The Board finds that the veteran's right knee symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 5259.  The evidence of record shows that the 
veteran underwent arthroscopic surgery in 1980 for right 
patellar shaving and he currently has symptoms of pain and 
tenderness in the right knee.  The Board finds that 
Diagnostic Code 5259 is most appropriate.  Neither the Board 
nor the veteran have identified a diagnostic code which is 
more appropriate.

Application of the schedular criteria

The veteran's service-connected traumatic chondromalacia 
patella to the right knee is assigned a 10 percent evaluation 
under Diagnostic Code 5259.  The medical evidence of record 
shows that there are objective findings of tenderness to 
palpation of the medial joint line and medial patellar facet.  
There is evidence of slight limitation of flexion of the 
right knee.  The veteran had complaints of constant pain, 
occasional stiffness, and infrequent sensations of locking 
and instability in the right knee.  Thus, the Board finds 
that the 10 percent evaluation under Diagnostic Code 5259 is 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  The 
Board notes that a 10 percent evaluation is the highest 
scheduler evaluation available under Diagnostic Code 5259.   

Potential application of other diagnostic codes

The Board has explored the possibility of rating the 
veteran's right knee disability under a different diagnostic 
code.  The veteran's right knee disability may be rated under 
Diagnostic Code 5258.  Under this diagnostic code, a 20 
percent evaluation is assigned for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5258.  

The Board finds that a 20 percent evaluation is not warranted 
under the provisions of Diagnostic Code 5258.  There is 
evidence of frequent episodes of pain in the right knee.  At 
the 1999 VA examination, the veteran indicated that he had 
constant pain in the right knee that increased with activity 
and was worse in the mornings.  The diagnosis, in pertinent 
part, was chronic knee pain.  

However, there is no evidence of dislocated cartilage of the 
right knee.  The 1999 X-ray examination of the right knee was 
normal.  There is no evidence of frequent episodes of locking 
of the right knee.  The Board acknowledges that the veteran 
has complaints of infrequent locking of the right knee.  The 
1999 VA examination report indicates that the veteran 
reported that he had a locking sensation in the right knee 
that occurred once a month.  However, the Board finds that 
one episode of locking per month can not be considered 
frequent.  The Board also notes that the VA examiner 
described the veteran's sensation of knee locking as 
infrequent.  Also, there is no evidence of frequent episodes 
of effusion.  The Board acknowledges that effusion was 
detected upon VA examination in May 1995.  However, upon VA 
examination in August 1995 and 1999, effusion of the right 
knee joint was not detected.  The 1999 VA examination report 
indicates that there was no effusion present on palpation or 
inspection.  Also, the veteran denied swelling, heat, or 
redness changes in the right knee.  

Thus, the Board finds that a 20 percent evaluation is not 
warranted under Diagnostic Code 5258, since there is no 
evidence of dislocation of the right knee cartilage or 
frequent episodes of locking or effusion of the right knee.  

The veteran's right knee disability may be rated under 
Diagnostic Codes 5257 (other impairment of the knee, 
recurrent subluxation or lateral instability).  In order for 
a 20 percent or higher disability evaluation to be assigned 
under Diagnostic Code 5257, the medical evidence must show 
moderate or severe impairment of the knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

The Board finds that the medical evidence of record does not 
establish impairment of the right knee as contemplated by 
this Diagnostic Code.  Although the veteran had subjective 
complaints of instability, there were no objective findings 
of subluxation or instability of the right knee upon VA 
examinations in July 1999, August 1995 or May 1995.  The VA 
examination reports consistently indicate that the knee is 
stable.  

The veteran has not submitted any medical evidence that 
establishes that he has degenerative arthritis of the right 
knee.  The 1999 VA examination report indicates that the 1995 
X-ray findings may represent early degenerative changes.  
However, X-ray examination of the right knee in 1999 was 
normal.  Therefore, the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 [degenerative arthritis] are not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2000).  

Moreover, since there is no medical evidence of arthritis or 
instability of the right knee, VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98 are not applicable.    

Deluca Considerations

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Diagnostic Code 5261 (limitation of extension of the leg) is 
not for application, since there is no medical evidence of 
limitation of extension of the right knee.  The medical 
evidence of record shows that the veteran has full range of 
extension of the right knee.  VA examination reports dated in 
1995 and 1999 indicate that extension of the right knee was 
to zero degrees.  See 38 C.F.R. § 4.71, Plate II.  

The veteran's right knee disability may also be rated under 
Diagnostic Code 5260 (limitation of flexion of the leg), 
since there is medical evidence of limitation of flexion.  In 
order for a 20 percent or higher disability evaluation to be 
assigned under Diagnostic Code 5260, the limitation of 
flexion must be to 30 degrees or less.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  The medical evidence of 
record shows that the veteran's flexion of the right knee has 
ranged from 130 degrees to full flexion.  See 38 C.F.R. 
§ 4.71, Plate II.  Upon the most recent VA examination in 
July 1999, the veteran was able to flex his right knee to 130 
degrees.  Thus, a disability evaluation in excess of 
10 percent is not warranted under Diagnostic Code 5260.  

There is no medical evidence of record which establishes that 
the right knee disability would best be rated on the basis of 
additional limitation of motion due to pain.  As noted above, 
the medical evidence establishes slight or mild 
symptomatology of the right knee.  The medical evidence shows 
that despite the pain, the veteran was able to perform the 
normal working movements of the right knee.  The 1999 VA 
examination report indicates that the veteran ambulated with 
a normal, nonpainful gait.  He had no difficulty rising on 
his toes or heels.  He was able to perform a full squat.  
Examination revealed that the strength of the knee flexors 
and extensors were intact.  Therefore there is no basis for a 
DeLuca rating based on additional range of motion loss to 
reflect functional loss due to pain or the other factors 
listed in 38 C.F.R. §§ 4.40 and 4.45.


Conclusion

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the service-connected traumatic 
chondromalacia patella to the right knee, for the reasons and 
bases described above.  The preponderance of the evidence is 
against the veteran's claim for an increased evaluation and 
the claim is denied.  


ORDER

The claim for a disability evaluation in excess of 10 percent 
for traumatic chondromalacia patella to the right knee is 
denied.  



		
J. E. Day
	Member, Board of Veterans' Appeals


 

